DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/28/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1 and 11, drawn to , A linear motor controller that controls the linear motor with torque, pole position, and speed, and uses a high frequency voltage signal to command the motor to move without mention of motor hardware classified in H02P.
II. Claims 2-10, and 12-20, drawn to , the structure of the linear motor without any mention to controlling the motor with the motor controller classified in H02K.

The inventions are independent or distinct, each from the other because:
Claims 1 and 11 claim a motor controller controlling a linear motor based on torque, speed, and voltage and do not mention the structure of the motor.  Claims 2-10, and 12-20 claim the motor structure without mentioning the motor controller or how the controller is controlling the motor in any way.  These claims only claim the structure of the linear motor itself.  The inventions are independent or distinct, each from the other because:
1 and 2 are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the linear motor from claims 1 and 11 could be used with a normal rotating motor with a stator teeth and stator core and the controller would still be able to control the rotary motor in the same way.  Claims 2-10 and 12-20 do not mention how the controller is being used.  As such, this creates a search burden because the independent claims and dependent claims are in entirely different classes.

Conclusion





Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S LAUGHLIN whose telephone number is (571)270-7244. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/C.S.L./Examiner, Art Unit 2846                                                                                                                                                                                                        
/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846